Exhibit 10.4

 

Panacea Acquisition Corp.

357 Tehama Street, Floor 3

San Francisco, CA 94103

 

June 30, 2020

 

EcoR1 Capital, LLC

357 Tehama Street, Floor 3

San Francisco, CA 94103

 

Re: Administrative Services Agreement

 

Gentlemen:

 

This letter agreement by and between Panacea Acquisition Corp., a Delaware
corporation (the “Company”), and EcoR1 Capital, LLC, a Delaware limited
liability company (“EcoR1”), dated as of the date hereof, will confirm our
agreement that, commencing on the date the securities of the Company are first
listed on the New York Stock Exchange (the “Listing Date”) and continuing until
the earlier of the consummation by the Company of an initial business
combination and the Company’s liquidation (in each case as described in the
Registration Statement on Form S-1 (File No. 333-239138) filed with the
Securities and Exchange Commission) (such earlier date hereinafter referred to
as the “Termination Date”):

 

1.EcoR1 shall make available to the Company, at 357 Tehama Street, Floor 3, San
Francisco, CA 94103 (or any successor location or other existing office
locations of EcoR1 or any of its affiliates), certain office space,
administrative and support services, including compliance services, as may be
reasonably requested by the Company. In exchange therefor, the Company shall
pay, on the first day of each month, EcoR1 the sum of $10,000 per month
commencing on the Listing Date and continuing monthly thereafter until the
Termination Date; and

 

2.EcoR1 hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind or nature whatsoever (each, a “Claim”) in or to,
and any and all right to seek payment of any amounts due to it out of, the trust
account established for the benefit of the public stockholders of the Company
and into which substantially all of the proceeds of the Company’s initial public
offering will be deposited (the “Trust Account”), and hereby irrevocably waives
any Claim it presently has or may have in the future as a result of, or arising
out of, this letter agreement, which Claim would reduce, encumber or otherwise
adversely affect the Trust Account or any monies or other assets in the Trust
Account, and further agrees not to seek recourse, reimbursement, payment or
satisfaction of any Claim against the Trust Account or any monies or other
assets in the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party, provided that EcoR1 may assign this letter agreement to an
affiliate without the prior written approval of the Company. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by and construed in accordance with the laws of the
State of New York.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.

 

[Signature page follows]

 





 

 

  Very truly yours,       PANACEA ACQUISITION CORP.       By: /s/ Scott Perlen  
  Name:   Scott Perlen     Title: Chief Financial Officer

 

AGREED TO AND ACCEPTED BY:       EcoR1 Capital, LLC       By: /s/ Oleg Nodelman
    Name:   Oleg Nodelman     Title: Chief Executive Officer  

 

 

 

 

[Signature Page to Administrative Services Agreement]

 

 

 



 

 